Citation Nr: 1645717	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-18 358	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right upper extremity diabetic peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity diabetic peripheral neuropathy.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial compensable rating for a postoperative cardiac surgery scar.  

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.  

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

7.  Entitlement to an increased rating for diabetes mellitus rated as 20 percent disabling. 

8.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.  

9.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to January 1971 which service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009, March 2011, and August 2011 rating decisions by various Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction over the appeal current resides with the RO in Atlanta, Georgia.  

In February 2016, the Veteran and his daughter testified at a video hearing before the undersigned.  Given the record the claim of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The claim of service connection for hypertension as well as the claims for higher evaluations for right and left lower extremity diabetic peripheral neuropathy, diabetes mellitus, and coronary artery disease and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right upper extremity diabetic peripheral neuropathy is due to the Veteran's service-connected diabetes mellitus.

2.  Left upper extremity diabetic peripheral neuropathy is due to the Veteran's service-connected diabetes mellitus.

3.  The Veteran's postoperative cardiac surgery scar is painful.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right upper extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for establishing service connection for left upper extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for at least a 10 percent rating for a postoperative cardiac surgery scar were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7804 and 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his service-connected diabetes mellitus caused his right and left upper extremity diabetic peripheral neuropathy and his postoperative cardiac surgery scar warrants a compensable rating because, in substance, it is painful.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection is in effect for diabetes mellitus.  Moreover, one of the July 2015 VA examiner's both diagnosed the Veteran with right and left upper extremity diabetic peripheral neuropathy and opined that it was due to his service-connected diabetes mellitus.  This medical opinion is not directly contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Thus, because the most probative evidence of record shows that the Veteran's right and left upper extremity diabetic peripheral neuropathy are due to his service-connected diabetes mellitus, the Board finds that service connection is warranted.  

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's postoperative cardiac surgery scar is rated as non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7017-7805.  Under the regulations that have been in effect since before the Veteran filed his claim in 2010, Diagnostic Code 7805 provides that other scars are evaluated under Diagnostic Codes 7800 to 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  Id.

The July 2015 VA examiner reported that the Veteran's scar was not painful or unstable.  However, at the March 2016 hearing the Veteran testified that he had one post-operative scar because of his cardiac surgery that was tender.  He also testified that he had discomfort when the scar was touched.  Given the above competent and credible reports of pain and because pain is observable by a lay person, the Board finds that the question of whether the Veteran's postoperative cardiac surgery scar is painful is at least in equipoise.  Diagnostic Code 7804.  Further, because the Veteran testified at his March 2016 Board hearing that a 10 percent rating would satisfy his appeal, this represents a full grant of the benefit sought on appeal.


ORDER

Service connection for right upper extremity diabetic peripheral neuropathy is granted.

Service connection for left upper extremity diabetic peripheral neuropathy is granted.

A 10 percent rating for the postoperative cardiac surgery scar is granted subject to the laws and regulations governing monetary benefits.


REMAND

As to all the remaining issues on appeal, the Board finds that a remand is required because in April 2016 the Veteran filed with VA a record from the Social Security Administration (SSA) that showed he had been in receipt of SSA disability since May 2010 and copies of his SSA records have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

While the appeal is in remand status, any other outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b). 

As to the claim of service connection for hypertension, given the existing record which shows the Veteran is service-connected for diabetes mellitus and the medical opinion received by VA in April 2016 which appears, without a clear rational, to find a relationship between the claimant's service-connected diabetes mellitus and hypertension and the earlier inadequate April 2010 VA examiner's opinion, the Board finds that a remand is required to obtain a competent and credible medical opinion as to this relationship, if any.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).

As to the claims for increased ratings for right and left lower extremity diabetic peripheral neuropathy, diabetes mellitus, and coronary artery disease the Board finds that a remand is required because the Veteran and/or his daughter testified, in substance, that his disabilities had worsened since his last VA examinations and in April 2016 VA received medical evidence from the claimant which appears to show this worsening.  38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU, the Board finds that this issue must be remanded in light of the above development. 

As to all the remaining issues on appeal, the Board also finds that a remand is required for the issuance of a supplemental statement of the case (SSOC) because additional pertinent evidence was added to the claims file since the May 2013 statement of the case (SOC) and in October 2016 the Veteran specifically notified VA that he was not waiving AOJ review of this evidence.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's disability records from the SSA.

2.  Associate with the claims file all of the Veteran's post-January 2013 treatment records from the Atlanta VA Healthcare System.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Tanner Medical Center, Piedmont Hospital Heart Clinic, West Georgia Center for Diabetes and Endocrinology, Southwire Family Medical Center, Professional Park Medical Services, Dr. T. R. Nicholson, Dr. Charles H. Davis, III, Dr. Michael Poss, Dr. Dan Williams, and Dr. Michael S. Vavrik.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of an in-service problems with hypertension and any continued problems since that time as well as any current problems caused by his right and left lower extremity diabetic peripheral neuropathy, diabetes mellitus, and coronary artery disease, including with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to obtain needed medical opinions as to his claim of service connection for hypertension.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that hypertension is related to or had its onset in service?

(b)  Is it at least as likely as not that hypertension manifested itself to a compensable degree in the first post-post service year?

(c) Is it at least as likely as not that hypertension is caused by any of the Veteran's service-connected disabilities including diabetes mellitus and coronary artery disease, to include any inability to exercise caused by any of these service-connected disabilities?

(d) Is it at least as likely as not that hypertension is aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities including diabetes mellitus and coronary artery disease, to include any inability to exercise caused by any of these service-connected disabilities?

The answer to questions (c) and (d) should discuss the opinion provided by the private doctor in the April 2016 statement to VA regarding a possible relationship between the claimant's service-connected diabetes mellitus and his hypertension.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a diabetic peripheral neuropathy examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present as a result of the right and left lower extremity diabetic peripheral neuropathy.  

7.  Schedule the Veteran for a diabetes mellitus examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present due to the diabetes mellitus.  

8.  Schedule the Veteran for a coronary artery disease examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present due to the coronary artery disease.  

In this regard, the examiner should also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected coronary artery disease and his other service-connected disabilities.

9.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC that gives him notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the record since the May 2013 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


